933 F.2d 1019
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Douglas Trent BURNS, Plaintiff-Appellant,v.Tracey PORTIER, El Paso County Commissioners, James D.Munger, David Spence, Larry Martin, ArapahoeCounty Commissioners, Robert R.Gallagher, Jr., and JamesPeters, Defendants-Appellees.
No. 91-1010.
United States Court of Appeals, Tenth Circuit.
May 24, 1991.

Before LOGAN, MOORE and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
This is an appeal from the dismissal of plaintiff's pro se 42 U.S.C. Sec. 1983 complaint for failure to state a claim.  We have reviewed the briefs and the record and conclude the district court properly adopted the recommendations of the magistrate.  Accordingly, the judgment is AFFIRMED substantially for the reasons set forth in the recommendations dated February 20, 1990.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3